Citation Nr: 1003610	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  05-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to a rating in excess of 10 percent for 
peritendinitis, right shoulder.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1973 to 
September 1997.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the Veteran's claim to 
reopen a claim for service connection for a low pack pain.

The Veteran and his spouse appeared and testified at a 
videoconference hearing in March 2007 before the undersigned 
Veterans Law Judge.  A transcript of the hearing is contained 
in the record.

This appeal was previously before the Board in June 2007.  
The Board reopened the Veteran's claim for service connection 
for degenerative joint disease of the lumbosacral spine and 
remanded the claim so that the Veteran could be scheduled for 
a VA examination, and so that he could provide authorization 
forms for any medical treatment records he wished for the VA 
to obtain.  The case has been returned to the Board for 
further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to 
this appeal.

The June 2007 Board remand noted that a physical therapy 
report from April 2006 reflected that the Veteran underwent a 
course of physical therapy treatment for his back but that 
the records of that treatment were not obtained.  As such, 
the remand directed the RO to request that the Veteran 
provide the names, addresses, and appropriate releases for 
records of any pertinent treatment for his back condition.  
The Appeals Management Center (AMC) sent notification to the 
Veteran and provided him with authorization and consent to 
release information forms (VA Form 21-4142).  The forms were 
filled out in July 2009 and signed by the Veteran.  In 
December 2009 the Board received from AMC the severely 
damaged VA Forms 21-4142 completed by the Veteran.  Rather 
than contact the Veteran and seek replacement forms, AMC 
elected to forward the damaged forms to the Board, thus 
delaying the Veteran due process.  Though the dates of 
treatment are no longer legible, the Board will assume that 
these authorization forms were for treatment records not 
currently available in the claims file.  The Board notes that 
the physical therapy records noted in April 2006 are not 
currently in the claims file.  The Veteran and his treatment 
records are in Manila, but the Board must remand this case to 
the AMC.  Therefore, on remand, the AMC will need to work 
with the Manila RO in requesting that the Veteran again fill 
out and submit authorization and consent to release 
information forms for any pertinent treatment records not 
currently in the claims file, and in obtaining any records 
for which authorization is given.  In order to avoid 
additional damage to authorization forms or treatment records 
it may useful if the Manila RO could request the 
authorization forms and obtain any records prior to mailing 
any evidence to the continental United States.  Any obtained 
records should be associated with the claims file prior to 
the file being returned to the Board. 

In an April 2004 rating decision the RO continued the 10 
percent evaluation for the Veteran's peritendinitis of the 
right shoulder.  Additional evidence was submitted and an 
August 2004 rating decision again continued the 10 percent 
evaluation.  In August 2004 he requested a re-evaluation and 
submitted more evidence.  In a September 2004 rating decision 
the evaluation for his right shoulder was continued at 10 
percent disabling.  In September 2004 he submitted a notice 
of disagreement (NOD) where he noted he disagreed with the 
"initial decision" because it did not reflect "the real 
compensability of my service connection."  He continued that 
he was also in disagreement regarding the denial of service 
connection for his low back condition.  Though the Veteran's 
English may have been difficult to follow, the fact that he 
noted the initial compensation given to a service connected 
disability shows that he was referring to his right shoulder 
condition (the only service-connected disability contained in 
the September 2004 rating decision).  

The claims folder had since been transferred to the Board.  
The filing of a NOD initiates the appeal process.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  The RO 
has not yet had the opportunity to issue a Statement of the 
Case regarding these issues.  38 C.F.R. § 19.26 (2009).  The 
United States Court of Appeals for Veterans Claims has held 
that, where the record contains a notice of disagreement as 
to an issue, but no statement of the case, the issue must be 
remanded to the RO to issue a statement of the case and to 
provide the veteran an opportunity to perfect the appeal.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 & 
Supp. 2009) and by Court decisions are 
fully complied with and satisfied.

2.  The Veteran should be informed that 
the medical authorization releases he 
signed in July 2009 were damaged and are 
illegible.  He should be requested to once 
again provide the names and addresses of 
any medical providers, VA or non-VA, who 
provided treatment for his back disorder 
for the period from November 2002 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained an associated with the claims 
folder.  The AMC should work with the 
Manila RO to attempt to obtain the records 
prior to the claims file returning to the 
continental United States.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for AMC/RO review.  

3.  After all VCAA requirements have been 
addressed, the AMC/RO should take 
appropriate action pursuant to 38 C.F.R. 
§ 19.26 (2009), including issuance of an 
appropriate statement of the case 
addressing the issue of entitlement to a 
rating in excess of 10 percent for 
peritendinitis of the right shoulder.  The 
Veteran should be advised of the need to 
file a timely substantive appeal if the he 
desires to complete an appeal as to the 
issue.  If a timely substantive appeal is 
received, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

